Title: To Benjamin Franklin from Edward Bridgen, [1765–1775]
From: Bridgen, Edward
To: Franklin, Benjamin


None of the following notes can be dated with precision; it is possible that some may have been written during BF’s first mission, while others may have been composed as late as 1775. They are placed here because they seem to the editors to belong to the second mission, and in accordance with editorial practice because this is the earliest year in which they are likely to have been written during that mission—Franklin was, it is true, in England during the last three weeks of 1764 but he was “severely handled by a most violent Cold” and hence was unlikely to have written or received many invitations or similar brief notes during that period.
 
Pater Noster Row Monday Morn [1765–1775]
Mr. Bridgen’s Compliments to Dr: Franklin and begs the favour that he will send per the bearer the map he was so kind to promise him.
